Title: Thomas Law to James Madison, 3 August 1829
From: Law, Thomas
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Augt 3—1829—
                            
                        
                        
                        As malignant feelings excited at elections disturb the harmony of Society, & as Bank Directors
                            Sheriffs & their Deputies &ca have an improper influence when almost every one in these times is more or
                            less in their power; permit me to suggest the introduction of a law that a freeholder shall be permitted to vote vivâ voce
                            or by ballot
                        In clubs members are voted for by ballot, that enmity may not be shewn to an opponent—
                        In Maryland after the judges of election have decided his title to vote, the freeholder gives in his ticket
                            either rolled up or open, as he pleases, & would it not be adviseable to give this option in Virginia—This will
                            enable a man to vote according to his judgement & conscience, without the dread of consequences from private
                            resentment.
                        By this mode Demagogues would be prevented from forcing Voters to elect contrary to their real sentiments.
                            With apologies for this intrusion I remain With unfeigned Esteem regard & respect
                        
                        
                            
                                Thos Law
                            
                        
                    